DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-17, 19-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacNeille et al. (US 9,565,625).
Regarding claims 1 and 25, MacNeille teaches a method comprising: receiving external information related to a route being taken by a vehicle containing an antenna for use in wireless communication (“generates a coverage map including signal distributions for multiple types of communications and provides this map to vehicles 12 travelling in a geographic area.  The signal distributions may indicate one or more metrics of a signal at one or more locations on the geographical map.  The one or more metrics may include, e.g., a signal strength for a particular signal type of communications at a particular location” in Column 2 Line 8-14); predicting, while the vehicle is moving along the route and based on the external information and internal information, where the vehicle is likely going (The whole process of determining communication plan in Figure 16 repeats itself while the vehicle is moving along the route, see “in the case the vehicle 12 is continuing to move, … determine that the process 1600 should continue.  The process 1600 may return, e.g., to the block 1605” in Column 19 Line 32-36) and when the vehicle is expected to pass a location on the route at a future time and at which the first communication connection is expected to be unavailable (see “determining and executing a communication plan based on a coverage map” in Column 18 Line 19-20 and “In the second area, the computer 44 identifies that no FM radio is available” in Column 19 Line 8-9), the internal information captured by the vehicle while vehicle is moving and including at least vehicle speed, current location of the vehicle and the direction of travel of the vehicle (“Further, the computer 44 may receive the current location, for example from global positioning data. The computer 44 may also receive other parameters, such as the intended time of starting the trip, the estimated time of arrival, number of planned stops, etc. The computer 44 may also download or retrieve a road map indicating potential travel paths from the current location to the destination, as is known” in Column 19 Line 50-56); and proactively switching from a first communication connection to a second communication connection before reaching a location on the route that the vehicle is expected to pass at a future time and at which the first communication connection is expected to be unavailable (“switch from a first type of communications to a second type of communications when entering an area where a signal strength of a first type of communications is weak relative to a signal strength of a second type of communications” in Column 2 Line 43-46), including determining the first communication connection with the antenna is not expected to be available at the location on the route at the future time (see “determining and executing a communication plan based on a coverage map” in Column 18 Line 19-20 and “In the second area, the computer 44 identifies that no FM radio is available” in Column 19 Line 8-9), including determining when the vehicle is to be expected at the location (“the estimated time of arrival” in Column 19 Line 53 where the location is the destination of the trip).
Regarding claims 2, 17 and 26, MacNeille teaches the external information includes one or more of traffic conditions along the route, weather conditions along the route, and road outage conditions along the route (“a variety of types of data, and may generate and maintain one or more coverage maps.  For example, the server 30 may collect signal strength data for one or more types of communications at various locations.  The server 30 may further collect weather data, satellite location data, etc. The server 30 may additional collect and store geographic maps, maps of cellular tower 20 locations, hotspot 18 locations, maps of dedicated short range communications (DSRC) infrastructure 16 etc.” in Column 5 Line 25-34).
Regarding claims 4, 19 and 28, MacNeille teaches determining the first communication connection with the antenna is not expected to be available at the location on the route is based on one or more of outage information collected by the vehicle regarding at least one other time when the vehicle was at the location and outage information collected by one or more other vehicles regarding at least one other time when the one or more other vehicles were at the location, and other outage information obtained regarding the location (see Column 5 Line 35-40, Column 8 Line 22-24, Column 11 Line 1-37, Column 12 Line 53-56, Column 18 Line 52-67 and Column 19 Line 17-23).
Regarding claims 5 and 20, MacNeille teaches determining when the vehicle is to be expected at the location is based on one or more of speed of the vehicle, direction of travel, and a portion of the external information location (see Column 5 Line 35-40, Column 8 Line 22-24, Column 11 Line 1-37, Column 12 Line 53-56, Column 18 Line 52-67 and Column 19 Line 17-23). 
Regarding claims 6 and 16, MacNeille teaches the first connection is a satellite connection and the second connection is a terrestrial network connection (“The different types of communications may include terrestrial or satellite one-way and two-way radio communications including AM/FM radio communications, digital AM/FM radio communications, global positioning system communications, WiFi communications, dedicated short range communications (DSRC), cellular communications, satellite communications” in Column 2 Line 25-31).
Regarding claim 7, MacNeille teaches the second connection is set up prior to switching from the first connection (see Column 2 Line 40-46, Column 3 Line 33-47, Column 7 Line 4-22, Column 8 Line 22-24, Column 18 line 52-67 and Column 19 Line 17-23 and Figure 16).
Regarding claims 8 and 21, MacNeille teaches proactively switching from the first communication connection to the second communication connection includes performing a handoff of a session from the first communication connection to the second communication connection (see Column 2 Line 40-46, Column 3 Line 33-47, Column 7 Line 4-22, Column 8 Line 22-24, Column 18 line 52-67 and Column 19 Line 17-23 and Figure 16).
Regarding claim 9, MacNeille teaches proactively switching from the first communication connection to the second communication connection comprises determining a plurality of connections that are available for switching, the plurality of connections including the second connection; and selecting the second connection from the plurality of connections (see Column 2 Line 40-46, Column 3 Line 33-47, Column 7 Line 4-22, Column 8 Line 22-24, Column 18 line 52-67 and Column 19 Line 17-23 and Figure 16).
Regarding claims 10 and 22, MacNeille teaches selecting the second connection from the plurality of connections is based on one or more of a user's selection, connection cost, connection reliability, and data transfer speed (see Column 3 Line 33-47 and Column 6 Line 60-63).
Regarding claim 11, MacNeille teaches capturing, by the vehicle, vehicle outage information, direction of travel, information about current location and time of day, and wherein proactively switching from the first communication connection to the second communication connection is based on the captured information location (see Column 5 Line 35-40, Column 8 Line 22-24, Column 11 Line 1-37, Column 12 Line 53-56, Column 18 Line 52-67 and Column 19 Line 17-23).
Regarding claims 12 and 23, MacNeille teaches displaying a user interface to provide one or more notifications to an occupant of the vehicle (see Column 2 Line 25-60, Column 6 Line 15 – Column 7 Line 45, Column 12 Line 28-46, Column 20 Line 15-24 and Figure 9).
Regarding claims 13 and 24, MacNeille teaches the one or more notifications comprise: information related to availability of real-time communication along the route; an indication of an amount of time the availability of the real-time communication remains open; information depicting one or more alternative vehicle routes that may be taken with real-time communication availability; information specifying one or more areas along the route to stop the vehicle with continued communication connectivity; information specifying an area to have access to satellite communication; and information specifying an amount of time the vehicle is able to maintain communication connectivity or until such communication connectivity is obtainable (see Column 2 Line 25-60, Column 6 Line 15 – Column 7 Line 45, Column 12 Line 28-46, Column 20 Line 15-24 and Figure 9).
Regarding claim 14, MacNeille teaches wirelessly transmitting, by the vehicle to a connectivity system, one or more of the following: a notification to a connectivity system to hold communications until a communication window occurs; and a prioritization as to messages that are to be sent to the vehicle (“be placed in a general queue for hotspot 18 access, and remain there until such time as the vehicle 12 is in the range of a hotspot 18” in Column 21 Line 46-49).
Regarding claim 15, MacNeille teaches a system to control data routing, the system comprising: a satellite antenna of a vehicle (Communications Circuit 40 in Figure 2, see also vehicle 12 communicating with satellite network 22 in Figure 1); a receiver to receive external information related to a route being taken by the vehicle (Communications Circuit 40 in Figure 2); a subsystem to analyze data including the external information to predict, while the vehicle is moving along the route and based on the external information and internal information, where the vehicle is likely going (The whole process of determining communication plan in Figure 16 repeats itself while the vehicle is moving along the route, see “in the case the vehicle 12  is continuing to move, … determine that the process 1600 should continue.  The process 1600 may return, e.g., to the block 1605” in Column 19 Line 32-36) and when the vehicle is expected to pass a location on the route at a future time and at which the first communication connection is expected to be unavailable at the location on the route that the vehicle is expected to pass at a future time (see “determining and executing a communication plan based on a coverage map” in Column 18 Line 19-20 and “In the second area, the computer 44 identifies that no FM radio is available” in Column 19 Line 8-9), the internal information captured by the vehicle while vehicle is moving and including at least vehicle speed, current location of the vehicle and the direction of travel of the vehicle (“Further, the computer 44 may receive the current location, for example from global positioning data. The computer 44 may also receive other parameters, such as the intended time of starting the trip, the estimated time of arrival, number of planned stops, etc. The computer 44 may also download or retrieve a road map indicating potential travel paths from the current location to the destination, as is known” in Column 19 Line 50-56); wherein the subsystem is operable to determine when communication with the satellite antenna is not expected to be available at the location on the route at the future time (see “determining and executing a communication plan based on a coverage map” in Column 18 Line 19-20 and “In the second area, the computer 44 identifies that no FM radio is available” in Column 19 Line 8-9) and also is operable to determine when the vehicle is to be expected at the location (“the estimated time of arrival” in Column 19 Line 53 where the location is the destination of the trip); and a controller coupled to the subsystem and the satellite antenna to proactively switch communication for the vehicle from the first communication connection to a second communication connection before reaching the location on the route (“switch from a first type of communications to a second type of communications when entering an area where a signal strength of a first type of communications is weak relative to a signal strength of a second type of communications” in Column 2 Line 43-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille et al. in view of Adada et al. (US Pub. 2019/0280373).
Regarding claim 29, MacNeille teaches the limitations in claim 1 as shown above.  MacNeille, however does not teach wherein the first communication connection comprises a first satellite communication connection with a first satellite and the second communication connection comprises a second satellite communication connection with a second satellite that is different than the first satellite, the first connection being made using a first beam generated by a single electronically steered flat antenna, and further comprising, prior to proactively switching from the first communication connection to the second communication connection, generating a second beam simultaneously with the first beam, the first and second beams being generated with the single electronically steered flat antenna for communication with the first and second satellites, respectively.  Adada teaches wherein the first communication connection comprises a first satellite communication with a first satellite (see satellite 53 in Figure 3) and the second communication connection comprises a second satellite communication connection with a second satellite (see satellite 56 in Figure 3) that is different than the first satellite, the first connection being made using a first beam generated by a single electronically steered flat antenna connection (see beam 54 in Figure 3), and further comprising, prior to proactively switching from the first communication connection to the second communication connection, generating a second beam (see beam 58 in Figure 3) simultaneously with the first beam, the first and second beams being generated with the single electronically steered flat antenna for communication with the first and second satellites, respectively (“provides additional time during which first and second beams 54 and 58 can remain locked on their respective satellites, thus providing additional time to ensure a proper soft handoff” in [0052]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify MacNeille to have wherein the first communication connection comprises a first satellite communication connection with a first satellite and the second communication connection comprises a second satellite communication connection with a second satellite that is different than the first satellite, the first connection being made using a first beam generated by a single electronically steered flat antenna, and further comprising, prior to proactively switching from the first communication connection to the second communication connection, generating a second beam simultaneously with the first beam, the first and second beams being generated with the single electronically steered flat antenna for communication with the first and second satellites, respectively as taught by Adada in order to provide a proper soft handoff [0052]. 
Regarding claim 30, Adada teaches the first beam is to maintain the first communication connection with the first satellite and the second beam is to obtain communication connectivity with and track the second satellite (“facilitate simultaneous multibeam operation with two satellites that, among other things, facilitates a soft handoff between satellites” in [0034]).
Regarding claim 32, Adada teaches generating the first and second beams simultaneously with the first beam comprises providing two sets of pointing and tracking information to an antenna aperture of the single electronically steered flat antenna (“provides additional time during which first and second beams 54 and 58 can remain locked on their respective satellites, thus providing additional time to ensure a proper soft handoff” in [0052]), wherein a first set of the two sets of pointing and tracking information is for controlling a first set of radio-frequency (RF) radiating antenna elements of the single electronically steered flat antenna to generate the first beam (see beam 54 in Figure 3) and a second set of the two sets of pointing and tracking information is for controlling a second set of radio-frequency (RF) radiating antenna elements of the single electronically steered flat antenna to generate the second beam (see beam 58 in Figure 3) simultaneously with the first beam, the first and second sets of radio-frequency (RF) radiating antenna elements being different from each other (“facilitate simultaneous multibeam operation with two satellites that, among other things, facilitates a soft handoff between satellites” in [0034]).
Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille et al. in view of Adada et al. and further in view of Feria et al. (US Pub. 2018/0164441).
Regarding claim 31, MacNeille in view of Adada teaches the limitations in claim 30 as shown above.  MacNeille in view of Adada, however, does not teach the second beam is wider than the first beam when used for acquiring a signal from the second satellite.  Feria teaches the second beam is wider than the first beam when used for acquiring a signal from the second satellite (“acquires the signals from the next satellite 102 either with a wide beam (e.g., an omni-directional or spoiled beam” in [0037]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify MacNeille in view of Adada to have the second beam is wider than the first beam when used for acquiring a signal from the second satellite as taught by Feria in order to “see” as many satellite 102 signals as possible in the field of regard [0040]. 
Regarding claim 34, Feria teaches the second beam has a gain that is less than gain of the first beam when the second beam is used for acquiring the signal from the second satellite (“using one of the elements 300 of the antenna 218 for a wider beamwidth with lower gain” in [0040].
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille et al. in view of Chow et al. (US Pub. 2015/0016260).
Regarding claim 33, MacNeille teaches the limitations in claim 1 as shown above.  MacNeille, however, does not teach bonding an IP address used in the first communication connection to the second communication connection before breaking the first communication connection.  Chow teaches bonding an IP address used in the first communication connection to the second communication connection before breaking the first communication connection (see [0067], step 618 in Figure 6A, “handoff technique used by the wireless based first LAN access device or the wireless based second LAN access device, or both” in [0199]).  It would have been obvious to one skilled in the art to modify MacNeille to have bonding an IP address used in the first communication connection to the second communication connection before breaking the first communication connection as taught by Chow in order to utilize multiple networks (Abstract). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille et al. in view of Rothaar et al. (US 10,128,931).
Regarding claim 35, MacNeille teaches the limitations in claim 15 as shown above.  MacNeille, however, does not teach the satellite antenna comprises an antenna aperture having a plurality of RF radiating antenna elements, and further wherein each of the RF radiating antenna elements has a tunable iris.  Rothaar teaches the satellite antenna comprises an antenna aperture having a plurality of RF radiating antenna elements (see Antenna Elements 1721, 1722 in Figure 12), and further wherein each of the RF radiating antenna elements has a tunable iris (see “Iris/Slot” in Figure 12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify MacNeille to have the satellite antenna comprises an antenna aperture having a plurality of RF radiating antenna elements, and further wherein each of the RF radiating antenna elements has a tunable iris as taught by Rothaar in order to produce steerable beam (Column 14 Line 12-14). 
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. In response to pages 10-102 the applicant argues that the prior art does not teach “predicting, while the vehicle is moving along the route”.  The prior art teaches predicting (see “determining and executing a communication plan based on a coverage map” in Column 18 Line 19-20, “identifies and executes a communication plane the trip” in Column 18 Line 62-63), while the vehicle is moving along the route “in the case the vehicle 12 is continuing to move, … determine that the process 1600 should continue.  The process 1600 may return, e.g., to the block 1605” in Column 19 Line 32-36).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414